Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 each recite the first restraint portion has “a ragged portion with grooves” which renders the claim indefinite because it is not clear what is required for a portion to be ragged, i.e., a rough surface or serrated teeth or worn out, or if the grooves create the ragged features of the restraint or if the restraint is ragged and also includes grooves.  For the purposes of examination, this phrase will be interpreted as the first restraint portion is configured to restrain movement of the workpiece.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0221068 A1 to Tanaka in view of US 2017/0165735 A1 to Shinmiya.
Regarding claim 1, Tanaka teaches a manufacturing apparatus for a hat-shaped cross-section component (Abstract), the manufacturing apparatus comprising: 
a die 502 having first molding surfaces on both sides in a width direction of the manufacturing apparatus (Figs. 5 and 6A-D; Paras. [0100]-[0105]), the first molding surfaces being oriented in a first pressing direction, the die having an opening between the first molding surfaces, the opening being open in the first pressing direction (Figs. 5 and A-D); 
a pad 503 having a second molding surface oriented in the first pressing direction (Figs. 5 and 6A-D; Paras. [0100]-[0105]), the pad being provided in the die so as to be relatively movable in a second pressing direction and be pushed into the opening against an urging force in the first pressing direction from a position in which the second molding surface and the first molding surfaces are substantially even with each other (Figs. 5 and 6A-D; Paras. [0100]-[0105]); 
a punch 504 having a third molding surface oriented in the second pressing direction and facing the second molding surface (Figs. 5 and 6A-D; Paras. [0100]-[0105]); 
a holder 505 having fourth molding surfaces oriented in the second pressing direction and facing the first molding surfaces (Figs. 5 and 6A-D; Paras. [0100]-[0105]), the holder being provided around the punch so as to be movable in the first pressing direction against an urging force in the second pressing direction from a position in which the fourth molding surfaces and the third molding surface are substantially even with each other (Figs. 5 and 6A-D; Paras. [0100]-[0105]); wherein: 
the pad 503 and the punch 504 are configured to sandwich and press a top forming part 501C in a sheet workpiece, the top forming part configured to be a top of the component after molding (Figs. 6A-D; Paras. [0107]-[0112]); 
the die 502 and the holder 505 are configured to sandwich and press flange forming parts in the workpiece on both sides in a width direction of the top forming part, the flange forming parts configured to be flanges 501D+E after molding (Figs. 5 and 6A-D; Paras. [0107]-[0112]); and
the pad and the punch are configured to move in the second pressing direction relative to the die and the holder, or the die and the holder are configured to move in the first pressing direction relative to the pad and the punch to form an upright wall 501B between the top 501C and each flange  501D+E (Figs. 6A-D; Paras. [0107]-[0112]).
Tanaka fails to explicitly teach a first restraint portion and the first restraint portion is configured to, during a period from when the top forming part is sandwiched by the second molding surface and the third molding surface to when the upright walls are molded, suppress displacement of the top forming part in a longitudinal direction of the top forming part relative to the second molding surface and the third molding surface, the first restraint portion being provided on at least one of the second molding surface and the third molding surface.
Shinmiya teaches a manufacturing apparatus (Abstract) including a pad 3 having a second molding surface and a punch 2 having a third molding surface configured to make a workpiece with a hat-shaped cross-section (Figs. 1-3), the manufacturing apparatus further comprising a first restraint portion 6 and the first restraint portion 6 is configured to, during a period from when the top forming part 5a is sandwiched by the second molding surface 3 and the third molding surface 2 to when the upright walls are molded, suppress displacement of the top forming part 5a in a longitudinal direction of the top forming part 5a relative to the second molding surface 3 and the third molding surface 2 (Figs. 4 and 5A-D; Paras. [0041]-[0048]; “the pair of wall portions 6 are made capable of fixing (restraining) both longitudinal ends of the blank material 4”), the first restraint portion 6 being provided on at least one of the second molding surface 2 and the third molding surface (Fig. 4; it is noted that the phrase “provided on” is interpreted as including the restraint portion being in contact with either molding surface and supported in any direction by the surface, i.e., laterally or vertically, and the wall portions 6 are in contact with and supported against lateral movement in at least one direction by the second molding surface 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the manufacturing apparatus of Tanaka to include the restraining walls of Shinmiya so that the deformation that occurs during press forming is reduced while also allowing for a greater amount of press formed product shapes to be made (Shinmiya, Para. [0010]).
Regarding claim 2, modified Tanaka teaches the manufacturing apparatus according to claim 1 (Figs. 5 and 6A-D), wherein the manufacturing apparatus includes a plurality of the first restraint portions 6 (Shinmiya, Figs. 5A-D show there are two restraint portions, which would be included in modified Tanaka), the first restraint portions 6 being contact portions respectively provided on both outer sides of the third molding surface in a longitudinal direction of the third molding surface in the punch (Shimiya, Figs. 5A-D), and the contact portions are configured to come into contact with both ends of the top forming part in a longitudinal direction of the top forming part (Shinmiya, Figs. 5A-D).
Regarding claim 3, modified Tanaka teaches the manufacturing apparatus according to claim 1 (Figs. 5 and 6A-D), wherein the first restraint portion 6 is a ragged portion including grooves provided on at least one of the second molding surface and the third molding surface (Shinmiya, Figs. 5A-D; Para. [0041]; the restraint portions 6 are capable of fixing the blank material, and thus has a ragged surface as it is able to restrain the blank).
Regarding claim 4, modified Tanaka teaches the manufacturing apparatus according to claim 1 (Figs. 5 and 6A-D), wherein: an uneven portion is provided in at least part of the top forming part (Fig. 5 shows the top forming part 5C has an uneven portion, i.e., the curve extending longitudinally); and the manufacturing apparatus includes a plurality of the first restraint portions, the first restraint portions being engaging portions provided on the second molding surface and the third molding surface and configured to engage with the uneven portion (Shinmiya, Figs. 5A-D; modified Tanaka includes the restraint walls 6 which would engage with the top forming part at the ends of the uneven portions).
Regarding claim 7, modified Tanaka teaches the manufacturing apparatus according to claim 1 (Figs. 5 and 6A-D), wherein the hat-shaped cross-section component has a convex curve curved in a longitudinal direction of the hat-shaped cross-section component and protruding in the second pressing direction (Fig. 5 shows the top forming part 5C has a convex curve extending longitudinally and protruding in the second pressing direction).
Regarding claim 8, modified Tanaka teaches the manufacturing apparatus according to claim 1 (Figs. 5 and 6A-D), wherein the workpiece is made of a high-tensile steel (Para. [0134]).
Regarding claim 11, Tanaka teaches a manufacturing method for a hat-shaped cross-section component in a manufacturing apparatus (Abstract), 
the manufacturing apparatus including: a die 502 having first molding surfaces on both sides in a width direction of a top forming part in a sheet workpiece, the first molding surfaces being oriented in a first pressing direction, the top forming part being to be a top after molding, the die having an opening between the first molding surfaces, the opening being open in the first pressing direction (Figs. 5 and 6A-D; Paras. [0100]-[0105]); a pad 503 having a second molding surface oriented in the first pressing direction, the pad 503 being provided in the die 502 opening so as to be relatively movable in a second pressing direction and be pushed into the opening against an urging force in the first pressing direction from a position in which the second molding surface and the first molding surfaces are substantially even with each other (Figs. 5 and 6A-D; Paras. [0100]-[0105]); a punch 504 having a third molding surface oriented in the second pressing direction and facing the second molding surface (Figs. 5 and 6A-D; Paras. [0100]-[0105]); a holder 505 having fourth molding surfaces oriented in the second pressing direction and facing the first molding surfaces, the holder being provided around the punch so as to be movable in the first pressing direction against an urging force in the second pressing direction from a position in which the fourth molding surfaces and the third molding surface are substantially even with each other (Figs. 5 and 6A-D; Paras. [0100]-[0105]), the manufacturing method comprising: 
a mold clamping step of molding an upright wall 501B between the top 501C and each of flanges 501D+E by moving the second molding surface and the third molding surface, which sandwich and press the top forming part 501C, in the second pressing direction relative to the first molding surfaces and the fourth molding surfaces, which sandwich and press flange forming parts 501D+E to be the flanges after molding in the workpiece on both sides of the top forming part 501C in the width direction of the top forming part 501C, or moving the first molding surfaces and the fourth molding surfaces in the first pressing direction relative to the second molding surface and the third molding surface (Figs. 5 and 6A-D; Paras. [0107]-[0112]; the mold clamping step includes actuating the press devices 506, 507 such that the upright wall 501B is formed by moving the second and third molding surfaces in the second pressing direction and the first and fourth molding surfaces in a first press direction). 
Tanaka fails to explicitly teach in the mold clamping step, while displacement of the top forming part in a longitudinal direction of the top forming part relative to the second molding surface and the third molding surface is suppressed using a first restraint portion, the second molding surface and the third molding surface are relatively moved in the second pressing direction and the first molding surfaces and the fourth molding surfaces are relatively moved in the first pressing direction, the first restraint portion being provided on at least one of the second molding surface and the third molding surface.
Shinmiya teaches a manufacturing process using an apparatus (Abstract) including a pad 3 having a second molding surface and a punch 2 having a third molding surface configured to make a workpiece with a hat-shaped cross-section (Figs. 1-3), the manufacturing apparatus further comprising a first restraint portion 6 and the first restraint portion 6 is configured to, during a period from when the top forming part 5a is sandwiched by the second molding surface 3 and the third molding surface 2 to when the upright walls are molded, suppress displacement of the top forming part 5a in a longitudinal direction of the top forming part 5a relative to the second molding surface 3 and the third molding surface 2 (Figs. 4 and 5A-D; Paras. [0041]-[0048]; “the pair of wall portions 6 are made capable of fixing (restraining) both longitudinal ends of the blank material 4”), the first restraint portion 6 being provided on at least one of the second molding surface 2 and the third molding surface (Fig. 4; it is noted that the phrase “provided on” is interpreted as including the restraint portion being in contact with either molding surface and supported in any direction by the surface, i.e., laterally or vertically, and the wall portions 6 are in contact with and supported against lateral movement in at least one direction by the second molding surface 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the manufacturing apparatus of Tanaka to include the restraining walls of Shinmiya so that the deformation that occurs during press forming is reduced while also allowing for a greater amount of press formed product shapes to be made (Shinmiya, Para. [0010]).  It is noted that providing the apparatus of Tanaka with the restraining walls results in a manufacturing process in which during the mold clamping step, while displacement of the top forming part in a longitudinal direction of the top forming part relative to the second molding surface and the third molding surface is suppressed using the restraint portion, the second molding surface and the third molding surface are relatively moved in the second pressing direction and the first molding surfaces and the fourth molding surfaces are relatively moved in the first pressing direction, the first restraint portion being provided on at least one of the second molding surface and the third molding surface.
Regarding claim 12, modified Tanaka teaches the manufacturing method according to claim 11 (Figs. 6A-D), wherein, in the mold clamping step, both ends of the top forming part in the longitudinal direction are brought into contact with contact portions 6 respectively provided on both outer sides of the third molding surface in a longitudinal direction of the third molding surface in the punch (Shinmiya, Figs. 5A-D show there are two restraint portions, which would be included in modified Tanaka and would result I both ends of the top forming part in the longitudinal direction being brought into contact with the walls 6).
Regarding claim 13, modified Tanaka teaches the manufacturing method according to claim 11 (Figs. 6A-D), wherein, in the mold clamping step, the top forming part is engaged with a ragged portion including grooves provided on at least one of the second molding surface and the third molding surface (Shinmiya, Figs. 5A-D; Para. [0041]; the restraint portions 6 are capable of fixing the blank material, and thus has a ragged surface as it is able to restrain the blank).
Regarding claim 14, modified Tanaka teaches the manufacturing method according to claim 11 (Figs. 6A-D), further comprising a preparation step of, before the mold clamping step, providing an uneven portion in at least part of the top forming part (Fig. 5 shows the top forming part 5C has an uneven portion, i.e., the curve extending longitudinally), wherein, in the mold clamping step, engaging portions provided on the second molding surface and the third molding surface are engaged with the uneven portion (Shinmiya, Figs. 5A-D; modified Tanaka includes the restraint walls 6 which would engage with the top forming part at the ends of the uneven portions).
Regarding claim 17, modified Tanaka teaches the manufacturing method according to claim 11 (Figs. 6A-D), wherein the hat-shaped cross-section component has a convex curve curved in a longitudinal direction of the hat-shaped cross-section component and protruding in the second pressing direction (Fig. 5 shows the top forming part 5C has a convex curve extending longitudinally and protruding in the second pressing direction).
Regarding claim 18, modified Tanaka teaches the manufacturing method according to claim 11 (Figs. 6A-D), wherein the workpiece is made of a high-tensile steel (Para. [0134]).
Response to Arguments
Applicant’s amendments and remarks dated February 23, 2022 with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections of claims 1-4, 7-8, 11-14, and 17-18 under 112 have been withdrawn. 
Applicant's amendments and remarks have been fully considered but they are not persuasive with respect to the rejections under 35 USC 103 and the rejections of claims 3 and 13 under 112.
Applicant has not provided any arguments regarding the rejection of claims 3 and 13 under 112, and the rejections of these claims under 112 discussed above explain why the amendments fail to overcome the rejection.
Applicant argues that the references do not teach a restraint provided on at least one of the second molding surface and the third molding surface because Shinmiya teaches the restraint walls being in contact with and adjacent to the second molding surface.  Remarks, PP. 9-10.  This argument has been carefully considered and it is not persuasive.  As discussed in the rejection above, the phrase “the first restraint portion being provided on at least one of the second molding surface and the third molding surface” is interpreted as including the restraint portion being in contact with either molding surface and supported in any direction by the surface, i.e., laterally or vertically.  Shinmaya teaches such a configuration as the restraint walls contact and supported against lateral movement in at least one direction by the second molding surface (Shinmaya, Fig. 4).  It is noted that if applicant intends for the phrase “provided on” to indicate that the restraint while is positioned on top of either molding surface then the drawings will be objected to as they only show a configuration in which restraint walls contact and are adjacent to the molding surfaces, e.g., Figs. 7 and 8.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725